Chambers, Judge
delivered the opinion of the court.
It is the opinion of the court, that the resolution of 1830, was intended to advance the interests of the Academy. That such intention was to be executed through the continued agency of the corporation previously created by the act of 1829 ch. 37. That the deed required of the trustees was to be in part execution of this intention, and that the deed of the trustees to the State, was strictly in conformity to the arrangement proposed. The capacity and competency of the corporation to administer the appropriate duties of its creation after the deed, certainly remained. It was competent to receive further, and other pecuniary means, and to apply these, as well as the donation from the State, to the very objects for which the corporation was created. The deed therefore was no dissolution.
To. make it effect such a result, would be destructive of its avowed object, for if it dissolved the corporation, there remained no institution to receive that equivalent, which was the declared consideration of its execution. The corporation then being still in existence, when the act of 1831, ch. 219 was passed, we think the last mentioned act was in violation of its rights, and within the cases decided in the supreme court, and cited in argument, as coming within the prohibition of the Constitution of the United States and therefore void.
JUDGMENT AFFIRMED.